DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The objections to the drawings of 8/18/22 are withdrawn in view of the discussion in the remarks section of the correspondence of 11/13/22.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the point where the lower surface of the lens and the light incident portion meet is disposed at an elevation between upper and lower surfaces of the light emitting device must be shown or the feature canceled from the claims 1 and 14.  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
With respect to claims 1 and 14, the claim subject matter, specifically, “a point where the lower surface of the lens and the light incident portion meet is disposed at an elevation between upper and lower surfaces of the light emitting device” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Also, from the drawings, it would seem the lower surface of the lens and the light incident portion meet in an elliptical edge, not a point.
Claims 2-13 and 15-20 lack enablement as being dependent on claims which lack enablement.

Claim Rejections - 35 USC § 112(b)
The claim rejections under 35 U.S.C. 112(b) are withdrawn in view of the discussion in the remarks section of the correspondence of 11/13/22.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1 and 14, the limitation “a point where the lower surface of the lens and the light incident portion meet is disposed at an elevation between upper and lower surfaces of the light emitting device” is unclear and indefinite as this subject matter was not described in the specification or shown in the drawings.  Also, from the drawings, it would seem the lower surface of the lens and the light incident portion meet in an elliptical edge, not a point.
With respect to claims 8, 15, 17 and 18: The term “slanted surface” is unclear as two “slated surface” elements appear to be claimed.  A first “slanted surface” extends from the lower surface (claim 8) and a second “slanted surface” is a part of the light incident surface (claims 15, 17 and 18).  This is confusing and must be changed. 
	Claims 2-7, 9-13 and 16 and 19-20 are indefinite as depending from indefinite claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7, 8, 10-17, 19 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12, 17, 19 and 20 of copending Application No. 17/335,005 (reference application) [now issued as patent number 11,499,696; for clarity the application claim numbers for the claims dated 6/27/22 will continue to be used]. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed elements and limitations are recited or suggested in the copending application claims, as follows:
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

With respect to instant claim 1, copending Application No. 17/335,005, claim 12,
recites a lens [claim 10, line 1] for dispersing light emitted from a light emitting device
[“dispersing light emitted from a light source” is inherent in view of “a lens”, the light
emitting device is discussed in claim 10, line 2], comprising a lower surface [claim 10,
line 6]; a light incident portion having a concave shape from the lower surface [claim 10,
line 3: the lower surface is obvious over the lower portion], the light incident portion
having a light incident surface [claim 12, line 2]; and a light exit portion through which
light having entered the lens through the light incident portion exits the lens to an
outside of the lens [claim 10, lines 4-5].  
	Copending Application No. 17/335,005, claim 12 does not recite a point where the lower surface of the lens and the light incident portion meet is disposed at an elevation between upper and lower surfaces of the light emitting device.  It would have been well within the skill of one versed in the art at the time the invention was made to have the lower surface of the lens and the light incident portion meet in an area disposed at an elevation between upper and lower surfaces of the light emitting device in the device of Copending Application No. 17/335,005, claim 12 to prevent light loss below the lens.   
With respect to instant claim 7, copending Application No. 17/335,005, claim 10,
recites each of the light incident portion and the light exit portion has a major axis and a
minor axis in plan view, and the major axis of the light incident portion is disposed at a
right angle with respect to the major axis of the light exit portion [claim 10, lines 8-11].
With respect to instant claim 8, copending Application No. 17/335,005, claim 10, does not recites the lower surface includes a slanted surface extending downwardly from the lower surface.
It would have been obvious to one of ordinary skill in the art at the time the
invention was made to form the device of copending Application No. 17/335,005, claim 10, to have the lower surface include a slanted surface extending downwardly from the lower surface to better accommodate the LED lighting device and touch the base on which the lens is placed to allow for a greater arc of illumination from the device (almost 180 degrees would be achieved).
With respect to instant claim 10, copending Application No. 17/335,005, claim 17,
recites a flange disposed between the light exit portion and the lower surface.
With respect to instant claim 11, copending Application No. 17/335,005, claim 19,
recites a flange boundary is formed between the flange and the light exit portion [claim
19, line 2].
With respect to instant claim 12, copending Application No. 17/335,005, claim 19,
recites the light incident surface includes at least one protruding light incident facet [claim 12, lines 4-6]; and the at least one protruding light incident facet is placed below the flange
boundary in a major axis of the light incident portion [claim 19, lines 4-5].
With respect to instant claim 13, copending Application No. 17/335,005, claim 19,
Recites the light incident surface includes at least one protruding light incident facet [claim 12, lines 4-6]; the at least one protruding light incident facet is placed above the flange
boundary in a minor axis direction of the light incident portion [claim 19, lines 5-6].
With respect to instant claim 14, copending Application No. 17/335,005, claim 12,
recites a lens [claim 10, line 1] to disperse light emitted from the light emitting device
[this is an obvious/inherent function of a lens], the lens including a light incident portion
through which light emitted from the light emitting device enters the lens [claim 1, line 2-
3] and a light exit portion through which the light exits the lens [claim 1, lines 4-5],
wherein: the light incident portion has a concave shape from a lower surface of the lens
[equivalent to claim 10, line 3] and includes a light incident surface [claim 12, line 2].
Copending Application No. 17/335,005, claim 12 does not recite the lens is used
in a light emitting module comprising: a light emitting device and a lens disposed over
the light emitting device. It would have been well within the skill of one versed in the art at the time the invention was made to place the claimed lens of copending Application
No. 17/335,005, claim 12, over a light emitting device to create a light module wherein
the lens direct lights from the light emitting device to create a desirable light output.
Copending Application No. 17/335,005, claim 12 does not recite a point where the lower surface of the lens and the light incident portion meet is disposed at an elevation between upper and lower surfaces of the light emitting device.  It would have been well within the skill of one versed in the art at the time the invention was made to have the lower surface of the lens and the light incident portion meet in an area disposed at an elevation between upper and lower surfaces of the light emitting device in the device of Copending Application No. 17/335,005, claim 12 to prevent light loss below the lens.   
With respect to instant claim 15, copending Application No. 17/335,005, claim 12,
Recites the light incident surface includes a plurality of protruding light incident facets protruding inwardly from the light incident surface [claim 12, lines 4-5]; and the light incident surface further includes a slanted surface [claim 12, line 4], and the plurality of protruding light incident facets are disposed on the slanted surface [claim 13].
With respect to instant claim 16, copending Application No. 17/335,005, claim 12,
recites each of the light incident portion and the light exit portion has a major axis and a
minor axis in plan view, and the major axis of the light incident portion is disposed at a
right angle with respect to the major axis of the light exit portion [claim 10, lines 8-11].
With respect to instant claim 17, copending Application No. 17/335,005, claim 12, recites the light incident surface includes a plurality of protruding light incident facets protruding inwardly from the light incident surface [claim 12, lines 4-6]; and 
 the protruding light incident facets are disposed on slanted surfaces of the light
incident portion [claim 12, lines 4-5].
It would have been obvious to one of ordinary skill in the art at the time the
invention was made to form the device of copending Application No. 17/335,005, claim
12, to disposed the facets on the slanted surfaces along the major axis of the light
incident portion if that would produce a desirable light output.
With respect to instant claim 19, copending Application No. 17/335,005, claim
20, recites the light incident surface includes a plurality of protruding light incident facets protruding inwardly from the light incident surface [claim 12, lines 4-6]; and the lens further comprises: a flange disposed between the light exit portion and the lower surface of the lens [equivalent to claim 17]; and at least one flange protrusion partially protruding from the flange in an outward direction of the lens [claim 20].
With respect to instant claim 20, copending Application No. 17/335,005 claim 20
does not recite the claimed limitation. It would have been obvious to one of ordinary
skill in the art at the time the invention was made to form the device of copending
Application No. 17/335,005, claim 20, to have a curved flange boundary is formed
between the flange and the light exit portion if that would produce a desirable light
output.

Claims 1, 7-9 and 14-18 are rejected on the ground of nonstatutory double
patenting as being unpatentable over claims 1 and 7-9 of U.S. Patent No. 11,022,274.
Although the claims at issue are not identical, they are not patentably distinct from each
other because the claimed elements and limitations are recited by or suggested in the
patented claims, as follows:
With respect to instant claim 1, U.S. Patent No. 11,022,274, claim 7, recites a
lens for dispersing light emitted from a light emitting device [equivalent to claim 1, lines
3-4], comprising a lower surface [claim 1, line 15]; a light incident portion having a
concave shape from the lower surface, the light incident portion having a light incident
surface [equivalent to claim 7, lines 3-4]; and a light exit portion through which light
having entered the lens through the light incident portion exits the lens to an outside of
the lens [equivalent to claim 1, lines 5-8].
U.S. Patent No. 11,022,274, claim 7 does not recite a point where the lower surface of the lens and the light incident portion meet is disposed at an elevation between upper and lower surfaces of the light emitting device.  It would have been well within the skill of one versed in the art at the time the invention was made to have the lower surface of the lens and the light incident portion meet in an area disposed at an elevation between upper and lower surfaces of the light emitting device in the device of U.S. Patent No. 11,022,274, claim 7 to prevent light loss below the lens.   
With respect to instant claim 7, U.S. Patent No. 11,022,274, claim 7, recites each
of the light incident portion and the light exit portion has a major axis and a minor axis in
plan view, and the major axis of the light incident portion is disposed at a right angle
with respect to the major axis of the light exit portion [claim 1, lines 10-14].
With respect to instant claim 8, U.S. Patent No. 11,022,274, claim 7, does not recites the lower surface includes a slanted surface extending downwardly from the lower surface.
It would have been obvious to one of ordinary skill in the art at the time the
invention was made to form the device of U.S. Patent No. 11,022,274, claim 7, to have the lower surface include a slanted surface extending downwardly from the lower surface to better accommodate the LED lighting device and touch the base on which the lens is placed to allow for a greater arc of illumination from the device (almost 180 degrees would be achieved).
With respect to instant claim 9, U.S. Patent No. 11,022,274, claim 9, recites two or more protruding light incident facet [claim 9, lines 2-3] are disposed on a same horizontal plane [facets are symmetrically disposed on opposite slanting surfaces implies the facets would be disposed on the same horizontal plane].
With respect to instant claim 14, U.S. Patent No. 11,022,274, claim 7, recites a
light emitting module comprising: a light emitting device [claim 1, lines 1-2]; and a lens
disposed over the light emitting device to disperse light emitted from the light emitting
device, the lens including a light incident portion through which light emitted from the
light emitting device enters the lens and a light exit portion through which the light exits
the lens [claim 1, lines 3-8], wherein: the light incident portion has a concave shape
from a lower surface of the lens and includes a light incident surface [claim 7, lines 3-4];
and the light incident surface includes a plurality of protruding light incident facets
protruding inwardly from the light incident surface [claim 7, lines 8-9].
U.S. Patent No. 11,022,274, claim 7 does not recite a point where the lower surface of the lens and the light incident portion meet is disposed at an elevation between upper and lower surfaces of the light emitting device.  It would have been well within the skill of one versed in the art at the time the invention was made to have the lower surface of the lens and the light incident portion meet in an area disposed at an elevation between upper and lower surfaces of the light emitting device in the device of U.S. Patent No. 11,022,274, claim 7 to prevent light loss below the lens.  
With respect to instant claim 15, U.S. Patent No. 11,022,274, claim 9, recites the light incident surface includes a plurality of protruding light incident facets protruding inwardly from the light incident surface [claim 7, lines 8-9]; and the light incident surface further includes a slanted surface [claim 7, line 10], and the plurality of protruding light incident facets are disposed on the slanted surface [claim 9, lines 2-5].
With respect to instant claim 16, U.S. Patent No. 11,022,274, claim 7, recites
each of the light incident portion and the light exit portion has a major axis and a minor
axis in plan view, and the major axis of the light incident portion is disposed at a right
angle with respect to the major axis of the light exit portion [claim 1, lines 10-14]. 
With respect to instant claim 17, U.S. Patent No. 11,022,274, claim 8, recites the light incident surface includes a plurality of protruding light incident facets protruding inwardly from the light incident surface [claim 7, lines 8-10]; and the protruding light incident facets are disposed on slanted surfaces of the light incident portion along the major axis of the light incident portion [claim 8 lines 7-9, note definition of first area is “along a major axis”, claim 8, line 3-4].
With respect to instant claim 18, U.S. Patent No. 11,022,274, claim 9, recites at
least two protruding light incident facets are disposed on each of the slanted surfaces
[claim 9, lines 2-4].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2012/0057354).
With respect to claim 1, Lee discloses a lens [1] for dispersing light emitted from a light emitting device, comprising a lower surface [40]; a light incident portion [note 11, 12, 13; figure 3] having a concave shape from the lower surface [40], the light incident portion having a light incident surface [11, 12, 13] ; and a light exit portion [30] through which light having entered the lens through the light incident portion [note 11, 12, 13; figure 3] exits the lens to an outside of the lens [1]. 
Lee does not disclose a point where the lower surface of the lens and the light incident portion meet is disposed at an elevation between upper and lower surfaces of the light emitting device.  It would have been well within the skill of one versed in the art at the time the invention was made to have the lower surface of the lens and the light incident portion meet in an area disposed at an elevation between upper and lower surfaces of the light emitting device in the device of Lee to prevent light loss below the lens.  
With respect to claim 2, as best understood, Lee discloses the light incident facet [11, 12] includes an oblique light incident facet [one of 21, 22] and at least one protruding light incident facet [the other of 21, 22]; and the at least one protruding light incident facet protrudes from the oblique light incident facet.
With respect to claim 3, Lee discloses the at least one protruding light incident facet [21, 22] has a shape protruding inwardly from the light incident surface [11, 12].
With respect to claim 4, Lee discloses the at least one protruding light incident facet [21, 22] has a curved [figure 2 shows the facets extend in curves] protruding shape [note the facets, 21, 22 protrude form surfaces 11, 12].
With respect to claim 5, Lee discloses the at least one protruding light incident facet [11, 12] includes a pair of protruding light incident facets opposing each other [figure 2 shows facets opposite each other].
With respect to claim 6, Lee discloses the at least one protruding light incident facet [21, 22] has an elliptical shape [the facets approximate two elliptical shapes, figure 2].
With respect to claim 7, Lee discloses each of the light incident portion [note 11, 12, 13; figure 3] and the light exit portion [30] has a major axis and a minor axis in plan view [figure 2], and the major axis [along line B-B’] of the light incident portion is disposed at a right angle with respect to the major axis [along line A-A’] of the light exit portion [see figure 2].
With respect to instant claim 8, Lee does not disclose the lower surface includes a slanted surface extending downwardly from the lower surface.
It would have been obvious to one of ordinary skill in the art at the time the
invention was made to form the device of Lee to have the lower surface include a slanted surface extending downwardly from the lower surface to better accommodate the LED lighting device and touch the base on which the lens is placed to allow for a greater arc of illumination from the device (almost 180 degrees would be achieved).
With respect to claim 9, Lee discloses two or more protruding light incident facets [21, 22] disposed on a same horizontal plane [figure 4].
With respect to claim 14, Lee discloses a light emitting module comprising: a light emitting device [inherently the lens of Lee is to be used with a light emitting device]; and a lens [1] disposed over the light emitting device [inherently the lens would be disclosed over a light emitting device] to disperse light emitted from the light emitting device, the lens [1] including a light incident portion [note 11, 12, 13; figure 3] through which light emitted from the light emitting device enters the lens [1] and a light exit portion [30] through which the light exits the lens [1], wherein: the light incident portion [note 11, 12, 13; figure 3] has a concave shape from a lower surface [40] of the lens [1] and includes a light incident surface [11, 12, 13].
Lee does not disclose a point where the lower surface of the lens and the light incident portion meet is disposed at an elevation between upper and lower surfaces of the light emitting device.  It would have been well within the skill of one versed in the art at the time the invention was made to have the lower surface of the lens and the light incident portion meet in an area disposed at an elevation between upper and lower surfaces of the light emitting device in the device of Lee to prevent light loss below the lens.  
With respect to claim 15, as best understood, Lee discloses the light incident surface includes a plurality of protruding light incident facets [21, 22] protruding inwardly from the light incident surface; and the light incident surface further includes a slanted surface [figure 4: the surfaces of the incident surfaces are slanted in view of the lower surface, 40], and the plurality of protruding light incident facets [21, 22] are disposed on the slanted surface.
With respect to claim 16, Lee discloses each of the light incident portion [note 11, 12, 13; figure 3] and the light exit portion [30] has a major axis and a minor axis in plan view [figure 2], and the major axis [along line B-B’] of the light incident portion is disposed at a right angle with respect to the major axis [along line A-A’] of the light exit portion [see figure 2].
With respect to claim 17, Lee discloses the light incident surface includes a plurality of protruding light incident facets protruding inwardly from the light incident surface [the facets 21, 22 could either be described as protruding inwardly or protruding outwardly]; and the protruding light incident facets [21, 22] are disposed on slanted surfaces [figure 4: the surfaces of the incident surfaces are slanted in view of the lower surface, 40] of the light incident portion along the major axis [line B-B’] of the light incident portion.
the light incident surface includes a plurality of protruding light incident facets protruding inwardly from the light incident surface
With respect to claim 18, Lee discloses at least two protruding light incident facets [21, 22] are disposed on each of the slanted surfaces [figure 4: the surfaces of the incident surfaces are slanted in view of the lower surface, 40].
Claims 10-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2012/0057354) and Kang (2017/0234507)
With respect to claims 10 and 11, Lee does not recite the claimed limitation. Kang, in a similar, optical lens discloses a flange [335, figure 9] with a flange boundary [35] connecting the light exit portion to the lower surface of the lens allowing light propagating in a horizontal direction preventing light loss [paragraph 0095-0096]. The flange boundary [35] is formed between the flange and the light exit portion. It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the device of Lee, to include a flange with a flange boundary connecting the light exit portion to the lower surface of the lens allowing light propagating in a horizontal direction to be reflected in an upward direction as taught by Kang to prevent light loss.
With respect to claims 12, Lee discloses the light incident surface includes at least one protruding light incident facet [21, 22].  It would have been well within the skill of one versed in the art at the time the invention was made to form the device of Lee modified by Kang so that the at least one protruding light incident facet is placed below the flange boundary in a major axis of the light incident portion if such would produce a desirable light output.
With respect to claims 13, Lee discloses the light incident surface includes at least one protruding light incident facet [21, 22]. It would have been well within the skill of one versed in the art at the time the invention was made to form the device of Lee modified by Kang so that the at least one protruding light incident facet is placed above the flange boundary in a minor axis direction of the light incident portion if such would produce a desirable light output.
With respect to claims 19 and 20, Lee discloses the light incident surface includes a plurality of protruding light incident facets protruding inwardly from the light incident surface [the facets 21, 22 could either be described as protruding inwardly or protruding outwardly].
Lee does not recite the claimed limitation. Kang, in a similar, optical lens discloses a flange [335, figure 9] connecting the light exit portion to the lower surface of the lens allowing light propagating in a horizontal direction preventing light loss [paragraph 0095-0096] and the flange protrusion [360] partially protruding from the flange in an outward direction of the lens. The curved flange boundary [35] is formed between the flange and the light exit portion. It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the device of Lee, to include a flange with a flange boundary connecting the light exit portion to the lower surface of the lens allowing light propagating in a horizontal direction to be reflected in an upward direction as taught by Kang to prevent light loss. It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the device of Lee, to include a protrusion protruding outwardly from the flange as taught by Kang, to aide in mounting the lens.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385. The examiner can normally be reached generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA K TSO/           Primary Examiner, Art Unit 2875